DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-14 are pending in the instant application. 

Response to Arguments

Applicant’s arguments, see Remarks, filed on 12/10/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 3, 4, 6 and 12 are rejected under 35 U.S.C. 103 for being unpatentable by Adibhatla et al. (US 2018/0297718), hereinafter Adibhatla in view of Nakano et al. (US 4,780,826), hereinafter Nakano.

Claims 7 and 8 are rejected under 35 U.S.C. 103 for being unpatentable by Adibhatla (US 2018/0297718) in view of Hubauer (US 2020/0142390).


On page 9 of the Remarks, applicant argues that Adibhatla fails to disclose “selecting one of the sensors themselves as an input candidate” therefore, Adibhatla fails to disclose the limitation “operation as a matching unit configured to extract a plurality of input candidates from among the devices, each of the input candidates satisfying the defined condition.”  Applicant also argues Adibhatla fails to teach the limitation “operation as an accidental check unit configured to determine whether the current input data contains accidental data.”  

Applicant’s argument is persuasive, therefore a new ground of rejection is made.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,154,477. Although the claims at issue are not identical, they are not patentably distinct from each other because

Pending Application 16/962,365
U.S. Patent Number 11,115,477
1. A session control apparatus for controlling a session between a processing module and devices that output input data to the processing module, the session control apparatus comprising a processor configured with a program to perform operations comprising: 
A operation as the processing module configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data, and to store a defined condition regarding a quality of the input data;


operation as a matching unit configured to extract a plurality of input candidates from among the devices, each of the input candidates satisfying the defined condition; 


operation as a metadata check unit configured to check the quality of current input data output from a current device to the processing module by determining whether metadata included in the current input data satisfies the defined condition; 
operation as an accident check unit configured to determine whether the current input data contains accidental data; 
B operation as an input candidate selection unit configured to select at least one of the plurality of input candidates in response to the current 
C operation as a session switching unit configured to switch the device that outputs the input data to the processing module from the current device to the at least one input candidate selected by the input candidate selection unit, wherein the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition.  
 






A  the processing module being configured to generate, based on at least one piece of the input data, 
output data different from the at least one piece of input data, the processing module storing a defined condition regarding a quality of the input data, the session control apparatus comprising a processor configured 
operation as a switching determination unit configured to determine whether a second device is to be selected, based on a determination as to whether the first device fails to satisfy the condition based on extracting metadata from the input data and checking a quality of the metadata; 










B operation as a selection unit configured to select the second device in response to the input data failing to satisfy the condition; and 




C operation as a switching unit configured to switch from the first device and the second device such that the second device outputs data to the processing module.



Claim 1
operation as a switching determination unit configured to determine whether a second device is to be selected, based on a determination as to whether the 

3. The session control apparatus according to claim 1, wherein the first and second devices comprise sensors, and the input data comprises sensing data generated by the sensors.
4. The session control apparatus according to claim 1, wherein the processing module generates the output data based on a plurality of pieces of the input data.
4. The session control apparatus according to claim 1, wherein the processing module generates the output data based on a plurality of pieces of the input data.
5. The session control apparatus according to claim 1, wherein the processing module and the device that outputs the input data to the processing module are comprised in a virtual sensor.
5. The session control apparatus according to claim 1, wherein the processing module and the first or second device that outputs the input data to the processing module form a virtual sensor.
6. A session control apparatus for controlling a session between a 

A  operation as the processing module configured to generate, based on at least one piece of input data, output data different from the at least one piece of input data, and to store a defined condition regarding a quality of the at least one piece of input data; 


operation as a matching unit configured to extract a plurality of data set candidates; operation as a metadata check unit configured to check the quality of current input data 
operation as an input candidate selection unit configured to select at least one data set from the plurality of data set candidates in response to the current input data not satisfying the defined condition or containing accidental data; and 

B  operation as a session switching unit configured to switch the data set to be input into the processing module to the at least one data set selected by the input candidate selection unit, wherein data included in each of the plurality of data set candidates 







A  the processing module being configured to generate, based on at least one piece of input data, output data different from the at least one piece of input data, the processing module storing a defined condition regarding a quality of the at least one input data, 

the session control apparatus comprising a processor configured with a program to perform operations comprising: operation as a switching determination unit configured to determine whether a second data set is to be selected, based on a determination as to whether the first data set fails to satisfy the 










B  operation as a switching unit configured to switch from the first data set to the second data set such that the second data set is input to the processing module.

A  the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data, 
the processing module storing a defined condition regarding a quality of the input data, the session control method comprising: 

extracting a plurality of candidates of devices; checking the quality of current input data output from a 

B selecting at least one device from the plurality of candidates of devices in response to the current input data not satisfying the defined condition or containing accidental data; and 

C switching the device that outputs the input data to the processing module to the at least one device selected by the selection unit, 
wherein each of the plurality of candidates of devices outputs input data satisfying the defined condition, and the defined condition comprises at least one of: an outlier condition; a 


A the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data,

the processing module storing a defined condition regarding a quality of the input data, the session control method comprising: 


determining whether a second device is to be selected, based on a determination as to whether the first device fails to satisfy the 





B selecting the second device in response to the input data failing to satisfy the condition; and 



C switching from the first device to the second device such that the second device outputs data to the processing module.


A the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data, the processing module storing a defined condition regarding a quality of the input data, the program, which when read and executed, causes the computer to perform operations comprising: 


B determining whether the metadata included in the current input data contains accidental data; 



C selecting at least one device from the plurality of candidates of devices in response to the current input data not satisfying the defined condition or containing accidental data; and 

switching the device that outputs the input data to the processing module to the at least one device selected by the 




A the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data, the processing module storing a defined condition regarding a quality of the input data, the program, which when read and executed, causes the computer to perform operations comprising:












B determining whether a second device is to be selected, based on a determination as to whether the first device fails to satisfy the condition based on extracting metadata from the input data and extracting a quality of the metadata; 
C selecting the second device in response to the input data failing to satisfy the condition; and switching from first device to the second device such that the second device outputs data to the processing module.

9. The session control apparatus according to claim 2, wherein the first and second devices comprise sensors, and the input data comprises sensing data generated by the sensors.
10. The session control apparatus according to claim 2, wherein the processing module generates the output data based on a plurality of pieces of the input data.
10. The session control apparatus according to claim 2, wherein the processing module generates the output data based on a plurality of pieces of the input data.
11.The session control apparatus according to claim 2, wherein the processing module and the device that outputs the input data to the 

12. The session control apparatus according to claim 3, wherein the processing module generates the output data based on a plurality of pieces of the input data.
12.  The session control apparatus according to claim 3, wherein the processing module generates the output data based on a plurality of pieces of the input data.
13. The session control apparatus according to claim 3, wherein the processing module and the device that outputs the input data to the processing module are comprised in a virtual sensor.
13. The session control apparatus according to claim 3, wherein the processing module and the device that outputs the input data to the processing module are comprised in a virtual sensor.
14. The session control apparatus according to claim 4, wherein the processing module and the device that outputs the input data to the processing module are comprised in a virtual sensor.
14. The session control apparatus according to claim 4, wherein the processing module and the first or second device that outputs the input data to the processing module form a virtual sensor.




Claims 1, 6, 7 and 8 are provisionally rejected on the ground of nonstatutory –obviousness-type double patenting as being unpatentable over claims 1, 7 and 8 of U.S. 11,115,477, hereinafter ‘477 in view of Pan et al. (US 2018/0157220), hereinafter Pan.


As for claim 1, ‘477 teaches a session control apparatus for controlling a session between a processing module and devices that output input data to the processing module, the session control apparatus comprising a processor configured with a program to perform operations comprising (claim 1, preamble): 
operation as the processing module configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data, and to store a defined condition regarding a quality of the input data (claim 1, stanza 1);
operation as an input candidate selection unit configured to select at least one of the plurality of input candidates in response to the current input data not satisfying the defined condition or containing accidental data (claim 1, stanza 6); and 
operation as a session switching unit configured to switch the device that outputs the input data to the processing module from the current device to the at least one input candidate selected by the input candidate selection unit (claim 1, stanza 7).
‘477 fails to teach
operation as a matching unit configured to extract a plurality of input candidates from among devices, each of the input candidates satisfying a defined condition; 
operation as a metadata check unit configured to check a quality of current input data output from a current device to a processing module by determining whether metadata included in the current input data satisfies a defined condition; 

wherein the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition.  
However, it is well known in the art, to check for quality of data collected from a device, as evidenced by Pan.
operation as a matching unit configured to extract a plurality of input candidates from among devices (paragraphs [0313]-[0314] describe the sensor controller eliminates the sensor whose data includes a malfunction and refers to a list that can partially identify sensors that are not malfunctioning), each of the input candidates satisfying the defined condition (paragraph [0314] describes the sensor controller refers to a list that identifies sensors that are not malfunctioning), each of the input candidates satisfying a defined condition; 
operation as a metadata check unit configured to check a quality of current input data output from a current device to a processing module by determining whether metadata included in the current input data satisfies a defined condition (paragraph [0229] describes sensor data type which is a description including a characteristic of data associated with a sensor and the characteristic includes a certain feature and quality associated with the data; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first sensor; paragraph [0284] describes the sensor controller determines whether the first data has abnormal noise by detecting that the noise associated with the first data is greater than a predetermined noise level); 

wherein the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition (paragraph [0290] describes the first sensor includes a GPS sensor, the sensor controller is configured to determine whether the first data has a GPS anomaly e.g. indicating a loss of a satellite signal).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pan for switching to a sensor whose data source is utilized for controlling a mobile platform. The teachings of Pan, when implemented in the ‘477 system, will allow one of ordinary skill in the art to operate a mobile platform when an abnormal condition is detected in one of the sensors. One of ordinary skill in the art would be motivated to utilize the teachings of Pan in the ‘477 system in order to improve reliability in operating a mobile platform and prevents accidents or damage to the mobile platform which provides a basis for a wide range of applications, such as mobile platforms to be used in harsh conditions where probability of accidents tends to be high and/or safe operation is crucial (Pan: paragraph [0220]).

As for claim 6, ‘477 teaches a session control apparatus for controlling a session between a processing module and a storage storing a data set to be input into the processing module (claim 6, preamble), 

operation as the processing module configured to generate, based on at least one piece of input data, output data different from the at least one piece of input data (claim 6, stanza 2), and
to store a defined condition regarding a quality of the at least one piece of input data (claim 6, stanza 3);
operation as a session switching unit configured to switch the data set to be input into the processing module to the at least one data set selected by the input candidate selection unit (claim 6, stanza 7).
‘477 fails to teach
operation as a matching unit configured to extract a plurality of data set candidates; 
operation as a metadata check unit configured to check a quality of current input data from a current data set by determining whether metadata included in the current input data satisfies the defined condition; 
operation as an accident check unit configured to determine whether the metadata included in the current input data contains accidental data; 3Tetsuji YAMATO Appl. No. 16/962,365 
OMR.065.0505.PCResponse to the Non-Final Office Action of September 21, 2021operation as an input candidate selection unit configured to select at least one data set from the plurality of data set candidates in response to the current input data not satisfying the defined condition or containing accidental data; and 

However, it is well known in the art, to check for quality of data collected from a device, as evidenced by Pan.
Pan discloses
operation as a matching unit configured to extract a plurality of data set candidates (paragraphs [0313]-[0314] describe the sensor controller eliminates the sensor whose data includes a malfunction and refers to a list that can partially identify sensors that are not malfunctioning), each of the input candidates satisfying the defined condition (paragraph [0314] describes the sensor controller refers to a list that identifies sensors that are not malfunctioning); 
operation as a metadata check unit configured to check a quality of current input data from a current data set by determining whether metadata included in the current input data satisfies the defined condition (paragraph [0229] describes sensor data type which is a description including a characteristic of data associated with a sensor and the characteristic includes a certain feature and quality associated with the data; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first sensor; paragraph [0284] describes the sensor controller determines whether the first data has abnormal noise by detecting that the noise associated with the first data is greater than a predetermined noise level);
operation as an accident check unit configured to determine whether the metadata included in the current input data contains accidental data (paragraphs [0278] 
OMR.065.0505.PCResponse to the Non-Final Office Action of September 21, 2021operation as an input candidate selection unit configured to select at least one data set from the plurality of data set candidates in response to the current input data not satisfying the defined condition or containing accidental data (paragraphs [0296] and [0313] describe the sensor controller determines whether the first data satisfies a cross-validation criterion, when the first data does not satisfy the cross-validation criterion, the sensor controller determines that the anomaly is not detected, rules including in the cross-validation criterion are used for determining whether the first data has the anomaly and the sensor controller detects the malfunction in the first sensor),
wherein data included in each of the plurality of data set candidates satisfies the defined condition, and the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition  (paragraph [0290] describes the first sensor includes a GPS sensor, the sensor controller is configured to determine whether the first data has a GPS anomaly e.g. indicating a loss of a satellite signal).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pan for switching to a sensor whose data source is utilized for controlling a mobile platform. The teachings of Pan, when implemented in the ‘477 system, will allow one of ordinary skill in the art to operate a mobile platform when an abnormal condition is detected in one of the sensors. One of ordinary skill in the art would be motivated to utilize the teachings of Pan in the ‘477 system in order to improve reliability in operating a mobile platform and 

As for claim 7, ‘477 teaches a session control method for controlling a session between a processing module and a device that outputs input data to the processing module (claim 7, preamble),
the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data (claim 7, stanza 1),
the processing module storing a defined condition regarding a quality of the input data, the session control method comprising (claim 7, stanza 2): 
selecting at least one device from the plurality of candidates of devices in response to the current input data not satisfying the defined condition or containing accidental data (claim 7, stanza 4); and 
switching the device that outputs the input data to the processing module to the at least one device selected by the selection unit (claim 7, stanza 5).
‘477 fails to teach
extracting a plurality of candidates of devices;
checking the quality of current input data output from a current device to the processing module by determining whether metadata included in the current input data satisfies the defined condition;

wherein each of the plurality of candidates of devices outputs input data satisfying the defined condition, and the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition.
However, it is well known in the art, to check for quality of data collected from a device, as evidenced by Pan.
Pan discloses
extracting a plurality of candidates of devices (paragraphs [0313]-[0314] describe the sensor controller eliminates the sensor whose data includes a malfunction and refers to a list that can partially identify sensors that are not malfunctioning); 
checking the quality of current input data output from a current device to the processing module by determining whether metadata included in the current input data satisfies the defined condition (paragraph [0276] describes the sensor control assigns an initial value for a parameter of a sensor and obtain initial parameter (construed as metadata) of the sensor; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first sensor; paragraph [0284] describes the sensor controller determines whether the first data has abnormal noise by detecting that the noise associated with the first data is greater than a predetermined noise level); 
determining whether the metadata included in the current input data contains accidental data (paragraphs [0278] and [0280] describe the sensor controller performs detecting the anomaly in the data provided by the first sensor),

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pan for switching to a sensor whose data source is utilized for controlling a mobile platform. The teachings of Pan, when implemented in the ‘477 system, will allow one of ordinary skill in the art to operate a mobile platform when an abnormal condition is detected in one of the sensors. One of ordinary skill in the art would be motivated to utilize the teachings of Pan in the ‘477 system in order to improve reliability in operating a mobile platform and prevents accidents or damage to the mobile platform which provides a basis for a wide range of applications, such as mobile platforms to be used in harsh conditions where probability of accidents tends to be high and/or safe operation is crucial (Pan: paragraph [0220]).

As for claim 8, claim 8 is computer program product claim, claim 8 contains similar limitations as that of claim 7. Thus, claim 8 is rejected for the same reasons given to claim 7.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2018/0157220), hereinafter Pan.  

As for claim 1, Pan teaches a session control apparatus for controlling a session between a processing module and devices that output input data to the processing module (paragraph [0225] describes a sensor controller being configured to communicate with sensors (i.e. devices)), the session control apparatus comprising a processor configured with a program to perform operations comprising (paragraphs [0222] and [0224] describe the sensor controller comprises a processor with a control logic to retrieve instructions from a memory and carry out the instructions): 
operation as the processing module configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data (paragraphs [0226] and [0233] describes the sensors (i.e. including a first and a second sensors) collect environmental data and send them to the sensor controller which detects a malfunction in the first sensor), and to store a defined condition regarding a quality of the input data (paragraph [0276] describes the sensor controller 
operation as a matching unit configured to extract a plurality of input candidates from among the devices (paragraphs [0313]-[0314] describe the sensor controller eliminates the sensor whose data includes a malfunction and refers to a list that can partially identify sensors that are not malfunctioning), each of the input candidates satisfying the defined condition (paragraph [0314] describes the sensor controller refers to a list that identifies sensors that are not malfunctioning), each of the input candidates satisfying the defined condition (paragraphs [0284]; [0287] and [0291] and [0296] describe the sensor controller determines that the first data has no abnormal noise when comparing against a predetermined noise level; in another example, the sensor controller determines the sensor data has no abnormal discontinuity based on a predetermined discontinuity level and the sensor controller determines that the first data has no GPS anomaly because the first data satisfies a cross-validation criterion);
operation as a metadata check unit configured to check the quality of current input data output from a current device to the processing module by determining whether metadata included in the current input data satisfies the defined condition (paragraph [0229] describes sensor data type which is a description including a characteristic of data associated with a sensor and the characteristic includes a certain feature and quality associated with the data; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first 
operation as an accident check unit configured to determine whether the current input data contains accidental data (paragraphs [0278] and [0280] describe the sensor controller performs detecting the anomaly in the data provided by the first sensor); 
operation as an input candidate selection unit configured to select at least one of the plurality of input candidates in response to the current input data not satisfying the defined condition or containing accidental data (paragraphs [0296] and [0313] describe the sensor controller determines whether the first data satisfies a cross-validation criterion, when the first data does not satisfy the cross-validation criterion, the sensor controller determines that the anomaly is not detected, rules including in the cross-validation criterion are used for determining whether the first data has the anomaly and the sensor controller detects the malfunction in the first sensor); and
operation as a session switching unit configured to switch the device that outputs the input data to the processing module from the current device to the at least one input candidate selected by the input candidate selection unit (paragraph [0253] describes data generated by the sensors are used by the sensor controller; paragraphs [0233]-[0235] describe the sensor controller switches to the second sensor upon detecting a malfunction in the first sensor and after detecting the malfunction in the first sensor, the second sensor can be switched on and collect the second data which can be used to control the second platform), wherein the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition 

As for claim 2, Pan teaches wherein the processor is configured with the program such that operation as the session switching unit comprises switching, in response to the current input data failing to satisfyResponse to the Non-Final Office Action of September 21, 2021 the defined condition, the device that outputs the input data to the processing module to the at least one device selected by the input candidate selection unit (paragraph [0286] describes the first data is evaluated based on normal noise level of the first data, the sensor controller uses a predetermined noise level for evaluating the first data; paragraph [0327] describes the sensor controller detects a malfunction in the first sensor and selects the second sensor to which to switch).  

As for claim 3, Pan teaches wherein the devices comprise sensors, and the input data comprises sensing data generated by the sensors (paragraph [0226] describes the first and the second sensors are configured to sense a characteristic of the environment surrounding a mobile platform, generate data and transform the data to the sensor controller).

As for claim 4, Pan teaches wherein the processing module generates the output data based on a plurality of pieces of the input data (paragraph [0223] describes the 

As for claim 6, Pan teaches a session control apparatus for controlling a session between a processing module and a storage storing a data set to be input into the processing module (paragraphs [0222]-[0223] describe a sensor controller comprising a processor for performing data acquisition, data processing and other operations, the sensor controller receives data from multiple sensors as the input, processes the data and provides results of processing the data as output), the data set including a plurality of pieces of data (paragraph [0233] describes the data are collected from multiple sensors), the session control apparatus comprising a processor configured with a program to perform operations comprising (paragraph [0233] describes a processor): 
operation as the processing module configured to generate, based on at least one piece of input data, output data different from the at least one piece of input data (paragraph [0233] describes the sensor controller receives data from multiple sensors as the input, processes the data and provides results of processing the data as output), and to store a defined condition regarding a quality of the at least one piece of input data (paragraph [0276] describes the sensor controller assigns initial value for a parameter of a sensor and the sensor uses the value to determine whether the communication between the sensor and the sensor controller is functioning.  The initial value issued by the sensor controller is construed as data stored by the sensor controller); 

operation as a metadata check unit configured to check the quality of current input data from a current data set by determining whether metadata included in the current input data satisfies the defined condition (paragraph [0276] describes the sensor control assigns an initial value for a parameter of a sensor and obtain initial parameter (construed as metadata) of the sensor; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first sensor; paragraph [0284] describes the sensor controller determines whether the first data has abnormal noise by detecting that the noise associated with the first data is greater than a predetermined noise level); 
operation as an accident check unit configured to determine whether the metadata included in the current input data contains accidental data (paragraphs [0278] and [0280] describe the sensor controller performs detecting the anomaly in the data provided by the first sensor); 3Tetsuji YAMATO Appl. No. 16/962,365 OMR.065.0505.PC Response to the Non-Final Office Action of September 21, 2021 
operation as an input candidate selection unit configured to select at least one data set from the plurality of data set candidates in response to the current input data not satisfying the defined condition or containing accidental data (paragraphs [0296] and [0313] describe the sensor controller determines whether the first data satisfies a 
operation as a session switching unit configured to switch the data set to be input into the processing module to the at least one data set selected by the input candidate selection unit (paragraph [0253] describes data generated by the sensors are used by the sensor controller; paragraphs [0233]-[0235] describe the sensor controller switches to the second sensor upon detecting a malfunction in the first sensor and after detecting the malfunction in the first sensor, the second sensor can be switched on and collect the second data which can be used to control the second platform), wherein the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition (paragraph [0290] describes the first sensor includes a GPS sensor, the sensor controller is configured to determine whether the first data has a GPS anomaly e.g. indicating a loss of a satellite signal).
 
As for claim 7, Pan teaches a session control method for controlling a session between a processing module and a device that outputs input data to the processing module (paragraph [0220] describes a method for operating a mobile platform; paragraph [0225] describes a sensor controller communicates with multiple sensors), the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data (paragraph 
extracting a plurality of candidates of devices (paragraphs [0313]-[0314] describe the sensor controller eliminates the sensor whose data includes a malfunction and refers to a list that can partially identify sensors that are not malfunctioning); 
checking the quality of current input data output from a current device to the processing module by determining whether metadata included in the current input data satisfies the defined condition (paragraph [0276] describes the sensor control assigns an initial value for a parameter of a sensor and obtain initial parameter (construed as metadata) of the sensor; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first sensor; paragraph [0284] describes the sensor controller determines whether the first data has abnormal noise by detecting that the noise associated with the first data is greater than a predetermined noise level);
determining whether the metadata included in the current input data contains accidental data (paragraphs [0278] and [0280] describe the sensor controller performs detecting the anomaly in the data provided by the first sensor); 

switching the device that outputs the input data to the processing module to the at least one device selected by the selection unit (paragraphs [0233]-[0235] describe the sensor controller switches to the second sensor upon detecting a malfunction in the first sensor and after detecting the malfunction in the first sensor, the second sensor can be switched on and collect the second data which can be used to control the second platform), wherein each of the plurality of candidates of devices outputs input data satisfying the defined condition, and the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition (paragraph [0290] describes the first sensor includes a GPS sensor, the sensor controller is configured to determine whether the first data has a GPS anomaly e.g. indicating a loss of a satellite signal).  

As for claim 8, the claim lists all the same elements of claim 7 but in a non-transitory computer-readable storage medium storing a program, which, when read and executed, causes a computer to perform operations for controlling a session between a 

As for claim 9, Pan teaches wherein the devices comprise sensors, and the input data comprises sensing data generated by the sensors (paragraph [0226] describes the sensors sense a characteristics of a mobile platform and the environment surrounding the mobile platform to generate data).  

As for claim 10, Pan teaches wherein the processing module generates the output data based on a plurality of pieces of the input data (paragraph [0223] describes the sensor controller receives data from the sensors as the input, process the data and provides results of processing the data as output).

As for claim 12, Pan teaches wherein the processing module generates the output data based on a plurality of pieces of the input data (paragraph [0223] describes the sensor controller receives data from the sensors as the input, process the data and provides results of processing the data as output).  

Claims 5, 11, 13 and 14 are rejected under 35 U.S.C. 103 for being unpatentable by Pan (US 2018/0157220) in view of Hubauer (US 2020/0142390).

As for claim 5, Pan teaches all the limitations set forth above except wherein a processing module and a device that outputs input data to a processing module are comprised in a virtual sensor.
However, it is well known in the art, to provide a virtual sensor in place of a faulty sensor, as evidenced by Hubauer.
Hubauer discloses wherein a processing module and a device that outputs input data to a processing module are comprised in a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hubauer for replacing a faulty sensor with a sensor that is functional. The teachings of Hubauer, when implemented in the Pan system, will allow one of ordinary skill in the art to derive data of faulty sensors from data of further sensors of a system. One of ordinary skill in the art would be motivated to utilize the teachings of Hubauer in the Pan system in order to reconstruct data of a failed sensor from sensor data that are still available (Hubauer: paragraph [0008]).

As for claim 11, Pan teaches all the limitations set forth above except wherein a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor.

Hubauer discloses wherein a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hubauer for forming a virtual sensor. The teachings of Hubauer, when implemented in the Pan system, will allow one of ordinary skill in the art to utilize the previously stored sensor data in place of data of a fail sensor. One of ordinary skill in the art would be motivated to utilize the teachings of Hubauer in the Pan system in order to reconstruct data of a failed sensor from sensor data that are still available (Hubauer: paragraph [0008]).

As for claim 13, Pan teaches all the limitations set forth above except wherein a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor.
However, it is well known in the art, to provide a virtual sensor in place of a faulty sensor, as evidenced by Hubauer.
Hubauer discloses a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hubauer for forming a virtual sensor. The teachings of Hubauer, when implemented in the Pan system, will allow one of ordinary skill in the art to utilize the previously stored sensor data in place of data of a fail sensor. One of ordinary skill in the art would be motivated to utilize the teachings of Hubauer in the Pan system in order to reconstruct data of a failed sensor from sensor data that are still available (Hubauer: paragraph [0008]).

As for claim 14, Pan teaches all the limitations set forth above except wherein a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor.
 However, it is well known in the art, to provide a virtual sensor in place of a faulty sensor, as evidenced by Hubauer.
Hubauer discloses a processing module and a device that outputs input data to the processing module form a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hubauer for forming a virtual sensor. The teachings of Hubauer, when implemented in the Pan .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Takamoto (US 2008/0313362) teaches I/O device switching method
Anders (US 2019/0163588) teach proactively predicting failure in data collection devices and failing over alternate data collection devices
Bhattacharyya et al. (US 2020/0285997) teach near real-time detection and classification of machine anomalies using machine learning and artificial intelligent

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.T.N/           Examiner, Art Unit 2459      

/TONIA L DOLLINGER/           Supervisory Patent Examiner, Art Unit 2459